Case 1:19-cv-00006-ENV-RML Document 17 Filed 02/26/19 Page 1 of 2 PageID #: 229




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

                                                           :
  SARRI ANNE SINGER, et al.,                               :
                                                           :
                                Plaintiffs,                :
          -v–                                              :
                                                             No. 1:19-cv-00006-ENV-RLM
                                                           :
  BANK OF PALESTINE,                                       :
                                Defendants.                :
                                                           :
                                                           :

                              RULE 7.1 STATEMENT OF DEFENDANT
                                      BANK OF PALESTINE

          Pursuant to Federal Rule of Civil Procedure 7.1, defendant Bank of Palestine makes the

  following disclosure through its undersigned counsel:

          1. Bank of Palestine does not have a parent corporation; and

          2. No publicly held corporation owns 10% or more of the Bank of Palestine’s stock.



Dated: February 26, 2019                      Respectfully submitted,
                                              SQUIRE PATTON BOGGS (US) LLP

                                              /s/ Gassan A. Baloul
                                              Gassan A. Baloul
                                              Squire Patton Boggs (US) LLP
                                              30 Rockefeller Plaza, 23rd Floor
                                              New York, New York 10112
                                              Telephone: (212) 872-9800
                                              Facsimile: (212) 872-9815

                                              Mitchell R. Berger
                                              Squire Patton Boggs (US) LLP
                                              2550 M Street, NW
                                              Washington, D.C. 20037
                                              Telephone: (202) 457-6000
                                              Facsimile: (202) 457-6315
                                              Counsel for Defendant Bank of Palestine
 Case 1:19-cv-00006-ENV-RML Document 17 Filed 02/26/19 Page 2 of 2 PageID #: 230



                                   CERTIFICATE OF SERVICE

       I hereby certify this 26th day of February, 2019, the foregoing Corporate Disclosure Statement for

Defendant Bank of Palestine was served on all counsel through the Court’s electronic filing system.

                                                    /s/ Gassan A. Baloul
                                                    Counsel for Defendant
                                                    Bank of Palestine




                                                  -2-
